UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4432



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ENRIQUE GARCIA-MAEDA,   a/k/a    Manuel   Estrada
Montonyo,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:06-cr-00044-F)


Submitted:   December 21, 2007              Decided:   January 7, 2008


Before WILKINSON and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Enrique Garcia-Maeda appeals the sentence imposed after

he pleaded guilty to illegal reentry by an aggravated felon, in

violation   of   8   U.S.C.   §    1326   (2000).      Upon    motion   by   the

Government,   the    district     court   determined   that     Garcia-Maeda’s

criminal history was substantially under—represented and departed

upward from the advisory Sentencing Guidelines range and imposed a

sentence of fifty-seven months of imprisonment.               We affirm.

            Garcia-Maeda contends that the district court’s decision

to depart upward was unreasonable because his criminal history

consists mostly of minor offenses, apart from his most recent state

court conviction.     Garcia-Maeda also argues that the extent of the

departure was unreasonable because it was almost one-third higher

than the high end of the Guidelines range established in the

presentence report (PSR).* Finally, Garcia-Maeda contends that the

district court did not properly balance the factors in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007) and, instead, focused almost

exclusively on his criminal history.            After United States v.

Booker, 543 U.S. 220 (2005), a district court is no longer bound by

the sentencing range prescribed by the Guidelines.                 A district

court’s decision to depart from the advisory Guidelines is reviewed

for reasonableness, and the resulting sentence must be based upon



     *
      Garcia-Maeda argues that the departure takes away any benefit
he received for acceptance of responsibility.

                                     - 2 -
the factors set forth in 18 U.S.C. § 3553(a) (2000).         United States

v. Dalton, 477 F.3d 195, 197 (4th Cir. 2007).               Reasonableness

review entails review for abuse of discretion.          See Rita v. United

States, 127 S. Ct. 2456, 2465 (2007).            In reviewing a sentence

outside the Guidelines range, this court must “consider whether the

sentencing court acted reasonably both with respect to its decision

to impose such a sentence and with respect to the extent of the

divergence    from    the   guideline     range.”       United     States   v.

Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007) (applying

rule in context of variance sentence).          A sentence is unreasonable

if the “court provides an inadequate statement of reasons or relies

on improper factors in imposing a sentence outside the properly

calculated advisory sentencing range.” (Id.). “The district court

need not discuss each factor set forth in § 3553(a) in checklist

fashion; it is enough to calculate the range accurately and explain

why (if the sentence lies outside it) this defendant deserves more

or less.”     United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.)(citation and internal quotes omitted) (variance sentence),

cert. denied, 126 S. Ct. 2054 (2006).

            A district court may depart upward from the Guidelines

range under U.S. Sentencing Guidelines Manual § 4A1.3 (2005) when

“reliable    information    indicates   that    the   defendant’s    criminal

history category substantially under-represents the seriousness of

the   defendant’s    criminal   history    or   the   likelihood    that    the


                                  - 3 -
defendant will commit other crimes.”     USSG § 4A1.3(a)(1).     The

guideline further directs that “[i]n a case in which the court

determines that the extent and nature of the defendant’s criminal

history, taken together, are sufficient to warrant an upward

departure from Criminal History Category VI, the court should

structure the departure by moving incrementally down the sentencing

table to the next higher offense level in Criminal History Category

VI until it finds a guideline range appropriate to the case.”   USSG

§ 4A1.3(a)(4)(B).   Commentary to the guideline states that, “[i]n

determining whether an upward departure from Criminal History

Category VI is warranted, the court should consider that the nature

of the prior offenses rather than simply their number is often more

indicative of the seriousness of the defendant’s criminal record.”

USSG § 4A1.3, comment. (n.2(B)).

          We conclude that the upward departure was reasonable with

regard to both the decision to depart and the extent of the

divergence from the Guidelines range. The district court correctly

found that Garcia-Maeda’s criminal history was under—represented.

Garcia-Maeda has far more prior convictions than necessary to place

him in Criminal History Category VI, indicating that a departure

was warranted based upon both the nature of Garcia-Maeda’s most

recent prior offense and the number and consistent history of

convictions.   The district court’s reasoning is certainly not

specific or detailed; however, it is clear from the record that the


                               - 4 -
court    was    persuaded       that   Garcia-Maeda’s   criminal    history    was

under—represented, a permissible basis for departure under USSG

§ 4A1.3(a)(1).

               The court properly proceeded to move incrementally down

the sentencing table to higher offense levels in Criminal History

Category VI, determining that each level did not impose an adequate

sentence until it reached offense level 16.              See Dalton, 477 F.3d

at 199.        Applying level 16, the court imposed a sentence of 57

months of imprisonment.            The overall sentence imposed reasonably

reflects Garcia-Maeda’s extensive criminal history, which was not

adequately reflected by the Guidelines sentence at offense level

13.     The extent of the divergence between the sentence actually

imposed, 57 months, from the highest sentence available under the

guidelines range for offense level 13, 41 months, was 16 months, an

upward    divergence       of    approximately   one-third.        Although    the

district court did not elaborate on the § 3553(a) factors in

checklist       fashion,    the    court   adequately   stated     that   it   had

considered those factors and properly explained its decision to

depart upward based upon Garcia-Maeda’s under—represented criminal

history.

               We therefore find the district court’s upward departure

was not an abuse of discretion and affirm the sentence.                         We

dispense with oral argument because the facts and legal contentions




                                         - 5 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 6 -